Name: Commission Regulation (EEC) No 2726/88 of 30 August 1988 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 . 9 . 88 Official Journal of the European Communities No L 241 /99 COMMISSION REGULATION (EEC) No 2726/88 of 30 August 1988 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), Having regard to Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for produc ­ tion refunds applicable to potato starch (3), and in parti ­ cular Article 3 thereof, Having regard to Council Regulation (EEC) No 2225/88 of 19 July 1988 setting for the 1988/ 1989 cereals marke ­ ting year the minimum price for potatoes to be paid by the starch manufacturer to the potato producer (4), and in particular Article 2 thereof, Whereas Article 1 of Regulation (EEC) No 1008/86 provides for the fixing by the Council of a minimum price to be paid by the starch manufacturer to the potato producer for the quantity of potatoes required to manu ­ facture one tonne of starch and that this price is to be adjusted according to the quantity and starch content of the potatoes actually delivered ; whereas Regulation (EEC) No 2225/88 fixes the said minimum price at 264,74 ECU for the 1988/ 1989 cereals marketing year ; Whereas it is necessary to lay down the exact minimum price to be paid in application of the abovementioned rules : HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity of potatoes required for the manufac ­ ture of one tonne of starch and the minimum delivered factory price to be paid by the starch manufacturer shall be established using the Annex hereto . 2. Where the starch content of potatoes is calculated by Reimann's or Perow's weight and corresponds to a figure which appears on two or three lines in the second column of the Annex, the scales applicable shall be those corresponding to the second or to the third line . Article 2 Commission Regulation (EEC) No 2208/87 (5) is hereby repealed. Article 3 This Regulation shall enter into force on the day of its . publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26 . 7 . 1988 , p. 16 ! 0 OJ No L 94, 9 . 4. 1986, p. 5 ­ (4) OJ No L 197, 26 . 7 . 1988, p. 22. (5) OJ No L 204, 25 . 7 . 1987, p. 31 . No L 241 / 100 Official Journal of the European Communities 1 . 9 . 88 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO,  BIJLAGE  ANEXO Peso bajo agua de 5 050 g de patatas (en gramos) Tenor en fÃ ©cula de patatas (en porcentaje) Cantidad de patatas necesaria para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos) Precio mÃ ­nimo a percibir por los productores para 1,000 kg de patatas (en ECU) VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Producentens mindstepris pr. 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in Kilogramm) Dem Erzeuger , fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã Ã Ã ½ (%) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 Ã Ã ³Ã  Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 Ã Ã ³Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ ECU) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Poids sous l'eau de 5 050 g de pommÃ ©s de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen (in gram) Zetmeelgehalte van de aardappelen (in percent) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Minimaal te ontvangen prijs door de producent per 1 000 kg aardappelen (in Ecu) Peso debaixo de ' Ã ¡gua de 5 050 gr de batata Teor de fÃ ©cula de batata (em percentagem) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PreÃ §o mÃ ­nimo a cobrar pelos produtores para 1 000 kg de batata (em ECUs) 1 2 3 4 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 i 367 368 369 13.0 13.1 13.1 1 3.2 13.2 13.3 13.3 13.4 13.4 13.5 13.5 13.6 13.6 13.7 13.7 13.8 13.8 13.9 6 533 6 509 6 486 . 6 463 6 439 6416 6 393 6 369 6 346 6 322 6 299 6 276' 6 252 6 229 6 206 6 182 6 159 6 136 40,52 40,67 40.82 40,96 41,12 41,26 41,41 41,5? 41,72 41,88 42,03 42,18 42,34 42,50 42,66 42,82 42,98 43,15 1 . 9 . 88 Official Journal of the European Communities No L 241 / 101 l 2 3 4 370 371 372 373 374 ' 375 376 377 378 379 380 381 382 383 384 385 386 387 388 389 390 391 392 393 394 395 396 397 398 399 400 401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 13,9 14,0 14.0 14.1 14.1 14.2 14.2 14.3 14.3 14.4 14.4 14.5 14.5 14.6 14.6 14.7 14.7 14.8 14.8 14.9 14,9 15,0 15.0 15.1 15.2 15.2 15.3 15.3 15.4 15,4 15.4 15.5 15.6 15.6 15.7 15.7 15.8 15.8 15.9 15,9 15,9 16,0 16,0 16,1 16,2 16,2 16,3 16.3 16.4 16,4 16.4 16.5 16.6 16,6 16,7 16.7 16.8 16,8 16,9 16,9 17.0 17.1 17.1 17.2 17,2 17.2 17.3 17.3 17.4 6 112 6 089 6 065 6 047 6 028 6 005 5 981 5 963 5 944 5 921 5 897 5 879 5 860 5 841 5 822 5 799 5 776 5 757 5 738 5 720 5 701 5 682 5 664 5 626 5 607 5 589 5 570 5 551 5 542 5 533 5 523 5 486 5 467 5 449 5 430 5 411 5 393 5 374 5 364 5 355 5 346 5 327 5 308 5 280 5 266 5 252 5 234 5215 5 206 5 196 5 187 5 150 5 136 5 121 5 107 5 093 5 075 5 056 5 042 5 028 5 000 4 986 4 972 4 963 4 953 4 944 4930 4916 4 902 43.31 43,48 43,65 43,78 43,92 44,09 44,26 44,40 44,54 44,71 44,89 45,03 45,18 45.32 45,47 45,65 45,83 45,99 46,14 46,28 46,44 46,59 46,74 47,06 47,22, 47,37 47,53 47.69 47,77 47,85 47,93 48,26 48.43 48,59 48.76 48,93 49.09 49.26 49.35 49.44 49,52 49.70 49,88 50,14 50.27 50,41 50,58 50.77 50,85 50,95 51,04 51,41 51,55 51,70 51.84 51,98 52,17 52.36 52,51 52,65 52,95 53.10 53,25 53,34 53.45 53,55 53,70 53.85 54,01 No L 241 / 102 Official Journal of the European Communities 1 . 9 . 88 1 2 3 4 439 17,4 4 888 54,16 440 17,5 4 874 54,32 441 17,5 4 860 54,47 442 17,6 4 846 54,63 443 17,6 4 832 54,79 444 17,7 4818 54,95 445 17,7 4 804 55,11 446 17,8 4 790 55,27 447 17,8 4 776 55,43 448 17,9 4 762 55,59 449 17,9 4 748 55,76 450 18,0 4 720 56,09 451 18,1 , 4 706 56,26 452 18,1 4 692 56,42 453 18,2 4 685 56,51 454 18,2 4 679 56,58 455 18,2 4 673 56,65 456 18,3 4 645 56,99 457 18,4 4 631 57,17 458 18,4 4 617 57,34 459 18,5 4 607 57,46 460 18,5 4 598 57,58 . 461 18,6 4 584 57,75 462 18,6 4 570 57,93 463 18,7 4 561 58,04 464 18,7 4 551 58,17 465 18,7 4 542 58,29 466 18,8 4 523 58,53 467 18,9 4 509 58,71 468 18,9 4 495 58,90 469 19,0 4 481 59,08 470 19,0 4 467 59,27 471 19,1 4 458 59,39 472 19,1 4 449 59,51 473 19,2 4 437 59,67 474 19,2 4 425 59,83 475 19,3 4414 59,98 476 19,3 4 402 60,14 477 19,4 4 390 60,31 478 19,4 4 379 60,46 479 19,5 4 367 60,62 480 19,5 4 355 60,79 481 19,6 4 343 60,96 481,6 19,6 4 337 61,04 482 19,7 4 335 61,07 483 19,7 4 332 61,11 483,2 19,7 4 332 61,11 484 19,8 4 325 61,21 484,8 19,8 4318 61,31 485 19,9 4317 61,32 486 19,9 4311 61,41 486,4 19,9 4 309 61,44 487 20,0 4 305 61,50 488 20,0 4 299 61,58 489 20,1 4 294 61,65 490 20,1 4 290 61,71 491 20,2 4 287 61,75 492 20,2 4 285 61,78 493 20,3 4 283 61,81 494 20,3 4 280 61,86 495 20,4 4 278 61,88 496 20,4 4 276 61,91 497 20,5 4 273 61,96 498 20,5 4 271 61,99 499 20,6 4 266 62,06 500 20,6 4 262 62,12 501 20,7 4 259 62,16 502 20,7 4 257 62,19 503 20,8 4 255 62,22 1 . 9 . 88 Official Journal of the European Communities No L 241 / 103 1 2 3 4 504 20,8 4 252 62,26 505 20,9 4 248  62,32 506 20,9 4 243 62,39 507 21,0 4 238 62,47 508 21,0 4 234 62,53 509 21,1 4 229 62,60 509,9 21,1 4 224 62,68 510 21,1 4 224 62,68 511 21,2 4219 62,75 . 5 1 1 ,8 21,2 4215 62,81 512 21,3 4 214 62,82 513 21,3 4 209 - 62,90 513,7 21,3 4 206 62,94 514 21,4 4 204 62,97 515 21,4 4 199 63,05 51 5,6 21,4 4 196 63,09 516 21,5 4 194 63,12 517 21,5 4 189 63,20 517,5 21,5 4 187 63,23 518 21,6 4 184 63,27 519 21,6 4 180 63,33 519,4 21,6 4 178 63,37 520 21,7 4 175 63,41 ' 521 21,7 4 170 63,49 521 ,3 21,7 4 168 63,52 522 21,8 , 4 165 63,56 523 21,8 4 160 63,64 523,2 21,8 4 159 63,65 524 21,9 4 155 , 63,72 525 21,9 4 150 63,79 525,1 21,9 4 150 63,79 526 22,0 4 145 63,87 527 22,0 4 140 63,95 528 22,1 4 135 64,02 528,8 22,1 4 131 64,0952$ 22,2 4 130 64,10 530 22,2 4 125 64,18 530,6 22,2 4 122 64,23 531 22,3 4 119 64,27 532 22,3 4 114 64,35 532,4 22,3 4 112 64,38 533 22,4 4 111 64,40 534 22,4 4 108 ' 64,44 534,2 22,4 4 108 64,44 535 22,5 4 103 64,52 536 22,5 4 098 64,60 537 22,6 4 093 64,68 537,8 22,6 4 089 64,74 538 22,7 4 088 64,76 539 22,7 4 083 64,84 539,6 22,7 4 080 64,89 540 22,8 4 078 64,92 541 22,8 4 076 64,95 541,4 22,8 4 075 64,97 542 22,9 4 072 65,01 543 22,9 4 066 ' : 65,11 543,2 ' 22,9 4 066 65,11 544 23,0 4 061 65,19 545 23,0 4 056 65,27